DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-4 recite open ended current densities that the electrolyzer is being operated at (0.5 kA/m2 or greater, 0.2 kA/m2 or greater or 0.1 kA/m2 or greater).
The recitation without an upper limit is not enabled to one of ordinary skill in the art because it is unclear the limit of the current density to be available (meaning current density at infinity).
As per the Wands Factors:
The quantity of experimentation required to determine the upper limit is beyond that of the claimed limitations.
The direction and guidance, while present within the specification, does not provide ample understanding of the upper limit in relation to the generic language of “or greater.”
The working examples do not give credence to the upper limit.
The prior art does not give credence to the upper limit.
The rest of the Wands Factors are not discussed at this time.
Claims 5-12 are rejected as being dependent from claim 1.


Claim Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 5, 6 and 8-10 utilize the language “mechanism for” controlling the concentration of the oxygen.
For claim 6, the structure is defined by claim 7 (thus why claim 7 is not being interpreted under 112(f).
For claim 8, the structure is defined as per [0095] – [0097] as per a structure to feed hydrogen gas into the hydrogen gas line from a different source.
For claim 9, the structure is a controller for controlling the current density.
For claim 10, the includes those of claim 6/7 and 8 as per [0103].
For claim 5, the structure is all of the above.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/100840 of Swiegers in view of WO 2018/155308 of Taniguchi et al. US 2019/0271091 will be used as an English equivalent in the rejections below.
As to claims 1-4, Swiegers teaches of a method for hydrogen production by a water electrolysis system including at least one electrolyzer (Swiegers, [068] – [071]), the method comprising:
controlling a concentration of oxygen in a hydrogen gas output to be less than 0.5 volume % when the electrolyzer is operated under current densities of 0.5 kA/m2 (equivalent to 50 mA/cm2) or greater; and further controlling Ob/Oa to be less than 10 (Swiegers, [022] – [025], [042], [0115] – [0116], [0122] – [0124], [0149] – [0151], [0155], [0370], [0380] – [0382] and Fig. 17).
As stated within Swiegers, the concentration of oxygen in the hydrogen gas output can be controlled by a variety of different parameters, including controlling the current density, concentration of electrolyte, temperature, pressure and inter-electrode distance in order to optimize the purity of the hydrogen gas produced (see MPEP 2144.05 IIA). Swiegers specifically states that a desire is to obtain a 0% crossover of oxygen to hydrogen, thus embodying claimed limitations of % of oxygen within the hydrogen gas stream. Swiegers also teaches the claimed current density as per Table 4 (50 mA/cm2 produces less than 1% crossover).
Swiegers does not teach the hydrogen gas is further supplied to a purifier to remove additional oxygen from the hydrogen.
Taniguchi teaches of water electrolysis for the production of oxygen and hydrogen gases (Taniguchi, [0007]).
Taniguchi additionally teaches that the hydrogen gas is passed through an analyzer to determine the purity of the hydrogen gas followed by a purifier to remove oxygen from the hydrogen gas prior to storage (Taniguchi, [0027] – [0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swiegers as per Taniguchi so as to utilize a hydrogen gas purifier prior to any storage tank to remove any unwanted oxygen from the hydrogen gas stream prior to storage (for use).
As to claim 5, 8 and 10, Swiegers in view of Taniguchi teach to the method of claim 1.
Swiegers does not teach a mechanism for controlling the concentration of oxygen in the hydrogen gas output comprises tubing to feed a part of the hydrogen gas purified in the purifier to the hydrogen output line.
Taniguchi teaches that one way to reduce oxygen concentration of the hydrogen output is to introduce hydrogen from the storage tank (and thus purified by the purifier) into the hydrogen output (Taniguchi, [0033] – [0034] and Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swiegers in view of Taniguchi so as to introduce purified hydrogen into the hydrogen output line to decrease the oxygen content of the hydrogen output (or increase the hydrogen content of the hydrogen content).
As to claims 5 and 9, Swiegers in view of Taniguchi teach to the method of claim 1.
Swiegers additionally teaches the oxygen content within the hydrogen output is controller by a controller of the current density, temperature, pressure or other parameters of the electrolyzer (Swiegers, [0386] and [0389]).
As to claim 11, Swiegers in view of Taniguchi teach to the method of claim 1.
Swiegers additionally teaches the electrolyzer is an alkaline electrolyzer (Swiegers, [0120]).
As to claim 12, Swiegers in view of Taniguchi teach to the method of claim 1.
Swiegers additionally teaches electrode compartments and flow paths for distributing an electrolyte therein such that the flow path is insulating (Swiegers, [080], [0239]).
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swiegers in view of Taniguchi as applied to claim 1 above, and further in view of US 2012/0090989 of Haryu et al.
As to claims 5-7, Swiegers in view of Taniguchi teach to the method of claim 1.
Swiegers additionally teaches the flow rate of the electrolyte through the apparatus can be controlled (Swiegers, [094] and [0172] – [0174]).
Swiegers does not teach the specifics of an inverter or valve.
Haryu teaches of a water electrolysis system (Haryu, Abstract).
Haryu additionally teaches the water management and flow rate of the system is controlled by a pump (52) including an inverter pipe from a water supply to the pump and control valves to control, supply and circulate water through the system (Haryu, [0061] – [0064]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swiegers in view of Taniguchi as per Haryu so as to utilize the desired flow regulators in order to control, supply and circulate the water through the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759